Title: Franklin and Chaumont: Agreement for Arbitration by Grand and Dangirard, 7 July 1782
From: Franklin, Benjamin,Chaumont
To: 


Compromis 7 Juillet 1782.
Aujourdhui sont comparus pardevant les Conseillers du Roi Notaires au Chatelet de Paris Soussignés
S.E. Benjamin franklin Ministre plenipotentiaire des Etats unis de l’Amerique Septentrionale, demeurant à Passy près Paris, d’une part

Et M. Jacques Donatien Le Ray de Chaumont, demeurant pareillement à Passy près Paris, d’autre part.
Lesquels ont dit que pour terminer à l’amiable les difficultés qui Se Sont elevées entr’eux lors de la liquidation et de l’apurement des comptes courants qu’ils se doivent et de leurs prétentions respectives ils Sont convenus d’en passer par l’avis et le jugement de Mrs. Grand et Dangirard Banquiers à Paris, qu’ils ont choisi pour arbitres et amiables compositeurs; En conséquence les d. srs. Comparants ont par ces presentes donné respectivement pouvoir aux d. srs. Grand et Dangirard de juger et terminer leurs d. differend et liquider leurs prétentions reciproques, fixer les reliquats actifs et passifs des d. comptes courants, déterminer et arrêter le quantum de ce que l’un des d. srs. comparants Se trouvera définitivement devoir à l’autre, le tout Sur les nottes, pieces, registres et renseignements que les d. srs. Comparants remettront incessamment en mains des d. srs. Arbitres, a fin que ces derniers puissent donner leur avis et jugement dans trois mois de ce jour au plus tard.
Dans le cas ou les d. srs. Arbitres Se trouveraient d’avis contraire, les d. Srs. Comparants ont encore donné pouvoir aux d. srs. Grand et Dangirard de choisir et nommer tel Surarbitre qu’ils aviseront pour rendre conjointement le d. jugement au quel les Parties promettent d’acquiescer, comme à un jugement de Cour Souveraine, à peine de dix mille livres d’amende qui demeurera de plein droit encourue au profit de celui qui adherera au jugement contre celui qui refusera d’en exécuter les dispositions, Sans que cette clause puisse être reputée comminatoire, Declarant les d. srs. Comparants que Sans cette clause le present compromis n’eut point eu lieu.
Pour l’execution des presentes les d. srs. Comparants ont fait élection de Domicile en leurs demeures Sus d. Aux quels lieux nonobstant, promettant, Obligeant, Renonçant.
Fait et passé à Passy près Paris en demeures des Parties ou les Notaires soussignés se sont exprès transportés
L’an Mil Sept cent quatre vingt deux le Sept Juillet avant midi; Et ont signé.
Leray DE ChaumontB FranklinDunorSemilliard
